internal_revenue_service index number number release date cc ebeo - plr date attn state county plan dear this responds to your request of date on behalf of county pertaining to the exclusion_from_gross_income of line of duty disability benefits paid to disabled employees under the plan the plan which was established by county ordinance provides for annual disability retirement income to be paid to participants who are determined to be either totally and permanently disabled or partially and permanently disabled as a result of an accident or injury incurred in the line of duty sec_5 a of the plan provides that a participant regardless of the number of his or her years_of_service who reaches a termination_date by reason of a total and permanent disability incurred as a result of an accident or injury which has been determined to have been sustained in the line of duty shall be entitled to receive an annual disability retirement income equal to multiplied by the participant’s final average earnings for the three years prior to the participant’s termination_date reduced by a of the amount the participant receives in the form of disability benefits under the federal social_security act plus b of the amounts the participant receives under the state workers’ compensation act as compensation_for the accident or injury underlying the participant’s total and permanent disability plus c of the amounts the participant receives by virtue of participation in any long term disability plan sponsored by the employer plus d of the amount by which the participant’s annual earned_income exceeds the rate of earnings the participant would earn from the employer if the participant were still actively employed in the eligible class and the rank and grade in which the participant was employed as of his or her termination_date if less than three rates of earnings are available the average will be determined using the rates of earnings that are available sec_5 b of the plan provides that a participant other than a participant employed as a communications dispatcher and regardless of the number of his or her years_of_service who reaches a termination_date by reason of a permanent partial disability incurred as a result of an accident or injury which has been determined to have been sustained in the line of duty shall be entitled to receive an annual disability retirement income equal to a percentage as determined by the disability review board which shall be dependent on the extent and degree of the participant’s disability but shall be no less than and no greater than multiplied by the participant’s final average earnings for the three years prior to the participant’s termination_date reduced by a of the amount the participant receives in the form of disability benefits under the federal social_security act plus b of the amounts the participant receives under the state workers’ compensation act as compensation_for the accident or injury underlying the participant’s total and permanent disability plus c of the amounts the participant receives by virtue of participation in any long term disability plan sponsored by the employer plus d of the amount by which the participant’s annual earned_income exceeds the rate of earnings the participant would earn from the employer if the participant were still actively employed in the eligible class and the rank and grade in which the participant was employed as of his or her termination_date if less than three rates of earnings are available the average will be determined using the rates of earnings that are available in order to qualify for line of duty disability benefits under sec_5 a and b of the plan the accident or injury underlying the disability must be ruled compensable under the terms established by the disability review board you request a ruling that sec_5 a and b of the plan are statutes in the nature of workmen’s compensation acts and line of duty disability benefits paid pursuant to sec_5 a and b of the plan are therefore excludable from the gross_income of the recipients under sec_104 of the internal_revenue_code sec_61 of the internal_revenue_code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee sec_104 does not apply to a retirement pension or annuity to the extent it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for a non-occupational injury or sickness nor to amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen's_compensation_act or acts sec_5 a and b of the plan limit payment of disability benefits to participants who become totally and permanently disabled or permanently and partially disabled as a result of an on-the-job injury the benefits payable under sec_5 a and b of the plan are not determined by reference to the employee’s age length of service or prior contributions sec_5 a and b of the plan are therefore statutes in the nature of workmen’s compensation acts accordingly we conclude that line of duty disability benefits paid under sec_5 a and b of the plan other than amounts constituting the participants’ county pick up contributions benefits are excludable from the gross_income of the recipients under sec_104 of the code except as specifically ruled upon above no opinion is expressed or implied with respect to the application of any other provisions of the code or the regulations to the benefits described or to any other provision of the plan this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
